United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-10313
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DOMINGO RIOS GARCIA,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:05-CR-267-2
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Domingo Rios Garcia pleaded guilty to one count of

conspiring to possess with intent to distribute and to distribute

a mixture and substance containing a detectable amount of

cocaine.   He appeals the 130-month sentence imposed by the

district court.

     Garcia argues that the district court erred by denying him a

reduction in his offense level under U.S.S.G. § 3B1.2(b) for

being a minor participant in the offense.     He contends that he


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10313
                                 -2-

was clearly less culpable than his co-defendant and that his

conduct was not essential to the advancement of the delivery of

cocaine.   Garcia maintains that he made no decisions with respect

to the cocaine transaction and was unaware of its scope, but

rather was a mere one-time courier whose role was peripheral to

the offense.

     The record indicates that Garcia assisted in the acquisition

of the vehicles used in the conspiracy and participated in the

transportation of the cocaine to its destination.   Because there

was sufficient evidence to show that Garcia’s role in the

conspiracy was more than peripheral and that he was not

substantially less culpable than the average participant, the

district court did not clearly err in refusing a U.S.S.G. § 3B1.2

adjustment.    See United States v. Villanueva, 408 F.3d 193, 203-

04 (5th Cir.), cert. denied, 126 S. Ct. 268 (2005).

     AFFIRMED.